DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of a speaker offset to one side of a direction orthogonal to the uniaxial direction and disposed on side of a base end of the sound guide tube, a housing including a front part and rear part, the front part supporting the base end of the sound guide tube and expanding from the base end to the one side via an inclined surface that inclines to the uniaxial direction, and a separation distance between a central axis of the speaker and a central axis of the sound guide tube is smaller than an internal radius of the sound guide tube. Claim 6 recites the unique features of a speaker offset to one side of a direction orthogonal to the uniaxial direction and disposed on side of a base end of the sound guide tube, a housing including a front part and rear part, the front part supporting the base end of the sound guide tube and expanding from the base end to the one side via an inclined surface that inclines to the uniaxial direction. The closest prior art does not disclose or suggest such features. Kelly et al., U.S. Patent No. 9,736,569, (Kelly), Fukushima, U.S. Patent No. 9,197,959 (Fukushima), and Huang, U.S. Patent No. 8,447,060 (Huang), all disclose a speaker offset to one direction and the front part of the housing inclining to the uniaxial direction. However, the speakers in these examples would not output sounds to the uniaxial direction, since the speaker is angled differently than the sound tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653